 42DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to Section 3(b) of the Act, the Board has delegated itspowers herein to a three-member panel [Members Rodgers, Jenkins,and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSections 9 (c) (1) and 2 (6) and (7) of the Act'4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: 8All production, maintenance, and processing employees at theEmployer's operations near Buhl, Idaho, including truckdrivers, butexcluding office clerical employees, guards, workingforemen, and allother supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]3 The Employer contends that the Board is without jurisdiction on the ground thatthe employees involved herein are agricultural employees to whom the Act does notapply.The Employer is engaged in the raising,butchering,packing, freezing,and dis-tribution of rainbow trout at its operations near Buhl,Idaho.In determining whetheremployees are "agricultural"and therefore outside the coverage of Section 2(3) of theAct, the Board is governed by section 3(f) of the Fair Labor Standards Act. SeeSwiftand Company,104 NLRB 922, 923.We have been advised by the Department of Labor,whose interpretation of section 3(f) of the Fair Labor Standards Act it is our policy tofollow whenever possible, that employees engaged in"fishfarming," ofthe type involvedherein,are not employed in agriculture within the meaning of section 3(f) of thepertinent act.Upon this basis we find that the employees employed'in the Employer'soperations described above are not agricultural but are employees as defined in Section2(3) of the Act.Accordingly,the Employer's contention is rejected.8There was no disagreement as to the unit except that the Employer,contrary to thePetitioner,would exclude working foremen.The foremen direct employees in their re-spective departments and have authority,which they exercise,to hire and dischargeemployees under them.We find the working foremen to be supervisors as defined in theAct and exclude them from the unit.Gulf AtlanticWarehouse Co.andLocal 591, United Packing-house Workers of America,AFL-CIO.Case No. 15-CA-1501.September 15, 1960DECISION AND ORDEROn March 14, 1960, Trial Examiner John H. Dorsey issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-129 NLRB No. 9. GULF ATLANTIC WAREHOUSE CO.43mediate Report attached hereto.Thereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Leedomand Members Rodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modified herein.'The Trial Examiner found, and we agree, that the Respondentviolated Section 8(a) (5) and (1) of the Act by declining to furnishto the Union the requested seniority list of its employees.'As more fully set forth in the Intermediate Report, section 6, para-graph 2, of the contract entered into by the Respondent and the Unionprovides that any determinations with respect to promotions, demo-tions, layoffs, and rehirings will be based on "Ability" and "Versa-tility" and that if both of these factors are equal, "Seniority" willprevail.The clear intendment of these provisions is that seniorityis an integral part of the promotion, demotion, layoff, and rehiringsystem, and, insofar as relevant thereto, the employees are entitledto have the seniority rights already secured by the contract fullyprotected by their collective bargaining agent.3Accordingly, wefind, in agreement with the Trial Examiner, that pursuant to and inorder to enable the Union properly to administer the contract theUnion was entitled to receive relevant seniority information, and thatthe Respondent by refusing to furnish the requested information vio-lated Section 8(a) (1) and (5) of the Act.As did the Trial Examiner, we find no merit in the Respondent'scontention that the Union had waived any rights it might have tothe seniority information 4Certainly, the contract does not evidence'In the absence of any exceptions to the Trial Examiner's failure to recommendspecifically a remedy for the violation of Section 8(a) (1) of the Act, we adopt,pro forma,the Trial Examiner's recommendation that the remedy be limited solely to the 8(a) (5)violation.2 The Trial Examiner failed to find that the Union was the representative of theemployees in a unit appropriate for bargaining.The complaint alleged and the Respond-ent's answer admitted, and we accordingly find, that the Union was, at all times materialherein, the exclusive bargaining representative of the Respondent's employees in anappropriate unit, as more fully described in our Order herein"See, e.g.,Oregon Coast Operators Associationet al.,113 NLRB 1338, 1345;Cali-fornia Portland Cement Company, 101NLRB 1436, 1438.4 In finding that the Union did not waive its right to receive a seniority list, the TrialExaminer relied upon the fact that the contract itself contained no waiver language.Insofar as this finding implies that a contract must contain such language before awaiver can be found, we do not adopt it. Although under certain circumstances anexpress contractual provision will evidence the parties' intention to put at rest a particu- 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch an intent on the part of the Union. Nor do we find evidenceof such an intent from the precontract negotiations.At the first ofsome 32 bargaining sessions, the Union submitted to the Respondenta proposed contract which contained,inter alia,a provision whichwould make seniority the sole factor to be considered in all mattersaffecting promotions, demotions, layoffs, and rehirings.This seniorityproposal of the Union also provided that "Seniority lists of all em-ployees shall be posted and made current every ninety (90) days.Sufficient copies shall be given to Union Representative."The Re-spondent, on the other hand, proposed that the provisions of thepreceding contracts be carried over, thereby continuing to recognize"Ability" and "Versatility" as the governing factors, with "Seniority"prevailing only in the event the former factors were equal.Althoughseniority was a principal issue in the negotiations, not once, duringthe 32 sessions, was the seniority list mentioned, either as a possiblesource of future disagreement or as an obstacle in the path of con-tinued negotiations.On October 25, 1958, the parties executed theirpresent contract which, while incorporating the seniority provisionsproposed by the Respondent, is silent with respect to the establish-ment of a seniority list.The Union's acceptance of the Respondent's proposal which ex-plicitly provides for seniority cannot, under all the circumstances, besaid to amount to a "clear and unequivocal" 5 waiver by the Union ofits right to receive seniority information for the administration ofthat seniority provision.Nor can it be said that a finding of waiver isrequired because the Union's initial proposal which,inter alia,wouldhave provided for a list, was rejected and both parties agreed upona contract which lacks a provision expressly directing the Respondentto furnish such a list. "At best the finding would have to be that therewas an implied waiver in such circumstances and such finding doesnot meet the Board's established test...." 8Accordingly, particu-larly, as the furnishing of a seniority list,per se,was not a bone ofcontention in the negotiations and there is no provision in the contractthat no such list need be furnished, we find that the Union did notwaive its right to receive the requested seniority list either in thebargaining negotiations preceding execution of the contract or in thecontract itself.lar matterin issue,it is equally clear that a finding of waiver may be made solely onthe basis of oral, precontract negotiations.The Berkline Corporation,123 NLRB 685.Our finding herein is based on the fact that the record does not establish that the Unionwaived its right to receive the requested information either during precontract negotia-tions or by any express or implied contractual provision5 TheItem Company,108 NLRB 1634, 1640, enfd. 220 F 2d 956 (C.A. 5), cert. denied350 U.S 836, rehearing denied 350 U.S. 905;California Portland Cement Company,footnote 3,supra; Tidewater A8sociated Oil Company,85 NLRB 1096, 10980 BeaconPiece Dyeing and Finishing Co , Inc.,121 NLRB 953, 957. GULF ATLANTIC WAREHOUSE CO.45ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Gulf AtlanticWarehouse Co., New Orleans, Louisiana, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from refusing to bargain collectively with Local591,United Packinghouse Workers of America, AFL-CIO, as theexclusive bargaining representative of its employees in the appro-priate unit concerning rates of pay, wages, hours of employment, andother terms and conditions of employment, by refusing to supply theaforesaid Union with a seniority list of its employees in the collective-bargaining unit represented by said Union.The following unit ofemployees is appropriate for collective bargaining:All production and maintenance employees at the Respondent'sAlabo warehouse, New Orleans, Louisiana, and Shrewsbury ware-house, Illinois-CentralRailroad at LaBarre Road, in JeffersonParish, near New Orleans, Louisiana, excluding office and clericalemployees,messenger-truckdrivers, temporary maintenance and/orconstruction employees, mechanics, firemen, engineers, guards, watch-men, professional employees, and supervisors as defined in the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Without further request from said Union supply it, within 15days from the date of this Order, with a seniority list of all employeeswithin the unit for which Respondent has recognized said Union asthe collective-bargaining representative and, upon further requestsfrom said Union during the term of the existing collective-bargainingagreement, keep said seniority lists up to date, in order to enable saidUnion to discharge its functions as the statutory representative of theRespondent's employees.(b)Post at its warehouses in Alabo and Shrewsbury, in and near,New Orleans, Louisiana, respectively, copies of the notice attachedhereto marked "Appendix A." I Copies of said notice, to be furnishedby the Regional Director for the Fifteenth Region, shall, after beingduly signed by the Respondent, be posted by the Respondent immedi-ately upon receipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.v In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 46DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBER RODGERS,dissenting :I cannot agree with the finding of my colleagues, that the Respond-ent violated Section 8(a) (5) of the Act by refusing to accede to theUnion's request for a seniority list.The Respondent and the Union or the latter's predecessor, havebeen in a contractual relationship with one another since 1939.OnJune 10, 1958, the parties commenced negotiations for a successorcontract to supplant their then current agreement which was due toexpire on July 26, 1958.The previous contracts all provided, insection 6, paragraph 2, that :In promotions, demotions, layoffs, and rehirings, the followingfactors will be taken into consideration :(a)Ability(b)Versatility(c)Seniority (defined as length of service)Factors (a) and (b) being equal, factor (c) shall prevail... .At the first bargaining session, the Union introduced a proposalwhich, if adopted, would have made promotions, demotions, layoffsand reemployment dependent exclusively upon employee seniority.In addition, the Union proposed that the new contract should providethat "Seniority lists of all employees shall be posted and made currentevery ninety (90) days. Sufficient copies shall be given to UnionRepresentatives."These proposals were intended to change theaforementioned provisions of the previous contracts, as well as a long-established practice pursuant thereto, wherein decisions as to promo-tions, demotions, layoffs, and rehirings were left to the Respondent'sdiscretion.'Thirty-one bargaining sessions ensued.The Respondent firmly,and consistently, rejected,in toto,the Union's proposed seniority pro-visions, and insisted that any subsequent agreement relating to pro-motions, demotions, layoffs, and rehirings should be governed by theterms of the preceding contract.On October 28, 1958, the parties executed their present contractwhich, instead of including the provisions sought by the Union,8All of the contracts, past as well as present, contain provisions which grant to theUnion the right to invoke grievance machinery in the event it disagrees with a decisionarrived at by the Respondent pursuant to section 6, paragraph 2, of the contract.How-ever, by the contract'sexpress terms,the Respondent has exclusive authority, in the firstinstance, to make any decision regarding promotion, demotion, layoffs, and rehiring, andany subsequent attack upon such decision would necessarily involve consideration of suchnebulous terms as "ability"and "versatility," the meanings of which depend upon theRespondent's personal evaluation.Consequently, and in my opinion, section 6, para-graph 2, of the past and present contracts is a "management prerogative"clause. GULF ATLANTIC WAREHOUSE CO.47carried forward the identical, above-quoted, "management preroga-tive" provisions of the previous contracts.Nevertheless, some 3months after the contract was executed, on December 31, 1958, theUnion wrote to the Respondent and requested,inter alia,a senioritylist.This request was repeated on January 14, 1959, and again onMarch 17, 1959.To these requests, the Respondent replied that it"does not maintain a seniority list since none is required under theterms of the agreement."In my opinion, the controlling fact which clearly emerges from theforegoing, is that the Union, having proposed a scheme which wouldhave made seniority the decisive factor with respect to employeestatus, consciously yielded in the face of the Respondent's objections,and agreed to the continuation of the existing contract and practice.Not only did the Union yield generally, but it specifically abandonedits request that seniority lists be furnished its representatives.Hav-ing had the opportunity to bargain for the best possible contract, theUnion should not now be heard to complain because theresultingcontract, which it signed, failed to measure up to its expectations.What the Board said in theHearst 9case is controlling here :... it would be an abuse of the Board's mandate to throw theweight of Government sanction behind the Union's attempt, some3months later, to disturb the terms of the bargain the partiesthemselves achieved. . . .To hold otherwise is to encourage oneparty to a bargaining agreement to resort to the Board's processesto upset the terms of a contract which the other party . . . hadevery good reason to believe had been stabilized for a definiteperiod.10In the circumstances of this case, I would dismiss the complaint inits entirety.BInternatsonal News Service Division of The Hearst Corporation,113 NLRB 1067.'o Ibid,at 1071.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with Local 591,United Packinghouse Workers of America, AFL-CIO, as theexclusive bargaining representative of all our employees in theappropriate unit concerning rates of pay, wages, hours of em-ployment, and other terms and conditions of employment, byrefusing to supply said Union with a seniority list.The follow-ing unit of employees is appropriate for collective bargaining : 48DECISIONSOF NATIONALLABOR RELATIONS BOARDAll production and maintenance employees at our Alabo andShrewsbury warehouses in and near, New Orleans, Louisiana,respectively, excluding office and clerical employees, messenger-truckdrivers, temporary maintenance and/or construction em-ployees,mechanics, firemen, engineers, guards, watchmen, pro-fessional employees, and supervisors as defined by the Act.WE WILL supply Local 591, United Packinghouse Workers ofAmerica, AFL-CIO, with a seniority list of all employees in theappropriate unit for which we have recognized said Union as thecollective-bargaining agent so that it may exercise its functionsas the statutory representative of our employees.WE WILL, upon further requests from said Union during theterm of the existing collective bargaining agreement, keep theaforementioned seniority list up to date.GULF ATLANTIC WAREHOUSE CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUponcharges filed onFebruary 5, 1959, by Local 591,United PackinghouseWorkers ofAmerica,AFL-CIO,herein called the Union,againstGulf AtlanticWarehouse Co., hereincalledRespondent,the General Counsel for the NationalLaborRelations Board, herein called the General Counsel, caused a complaintto issue onOctober12, 1959, alleging that Respondent had engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) and (5)of theNational Labor Relations Act, as amended(61 Stat.136), herein calledthe Act.The gravamenof the complaint is an allegationthatRespondent,after requestsfrom the Union, collective-bargainingagent and party to a collective-bargainingagreementwithRespondent,refusedand continues to refuse to supply the Unionwith a senioritylistof employees in the collective-bargaining unit.In its answer,duly filed,Respondent denied the allegation.Itdid not plead any affirmativedefense.Pursuant to notice a hearing was was held before me at New Orleans, Louisiana,on January 26, 1960.All partieswere represented at the hearing and were affordedfull opportunityto be heard,to introduce relevant evidence,to present oral argu-ment, and to file briefs.Parties waived oral argument at the hearing.They sub-sequentlyfiled briefs.Upon considerationof the entire record and the briefs of the parties, and uponmy observationof the witnesses,Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent,a Delaware corporation,is,and at all times material herein hasbeen,engaged in handling,storing, and compressing into bales, raw cotton at com-presses and/or warehouses located in the States of Alabama,Georgia,NorthCarolina, South Carolina, Tennessee,Texas, and Louisiana.During all timesmaterial herein, Respondent was engaged in handling,storing, and compressing intobales, raw cotton at its Alabo warehouse in New Orleans, Louisiana,and its Shrews- GULF ATLANTIC WAREHOUSE CO.49bury warehouse, in Jefferson Parish near New Orleans, Louisiana.The above-named warehouses and/or compresses are the only ones directly involved in thisproceeding.During the preceding 12 months, which period is representative of all timesmaterial herein,Respondent at its Shrewsbury and Alabo warehouses used orhandled materials, supplies, and/or merchandise valued in excess of $200,000 ofwhich approximately 80 percent was received from points outside of the State ofLouisiana.During the same period, Respondent, at the above-named warehouses,received in excess of $200,000 for services performed on goods, of which approxi-mately 100 percent was shipped to points outside the State of Louisiana.The above services were performed for customers located within the State ofLouisiana, which customers during the same period shipped goods and/or performedservices valued in excess of $50,000 outside the State of Louisiana and/or purchasedgoods valued in excess of $50,000 from outside the State of Louisiana.Respondent concedes it is engaged in interstate commerce within the meaningof the Act and I so find.II. THE LABOR ORGANIZATION INVOLVEDRespondent concedes that the Union is a labor organization within themeaningof Section 2(5) of the Act and I so find.III.THEMATERIAL FACTSThe material facts are not disputed.Since 1939 Respondent has been in contractual relationship with the Union anditspredecessor,Local 207, International Longshoremen's andWarehousemen'sUnion (ILWU). The Union became successor to an existing contract betweenRespondent and ILWU in early 1958. This contract was due to expire on July 26,1958.Negotiations between the Union and Respondent for a successor contractwere commenced on June 10, 1958.1The contract negotiations were not concluded until October 25, 1958, at whichtime the parties, after 32 bargainingsessions,reached agreement and executed anew contract for a term extending to July 25, 1961, subject to certain reopeningprovisions not here material.We are concerned with the bargaining only insofar as it related to the subjectof seniority.On June 10, 1958, the Union submitted a proposed contract which containedthe following provisions:SECTION S-SENIORITYParagraph 1.Seniority is defined as the length of continuous service withthe Company, and shall operate on a plant-wide basis.All present employeesand new employees who come within the scope of this Agreement shall acquireseniority rating from the date of employment with the Employer after havingcompleted at least thirty (30) days ofservice inthe aggregate during theterm of this Agreement.B. In all casesof promotion, layoffs, or reduction of forcesand re-employ-ment seniority shall govern.When there is a decrease in working forces thoseemployees with the greatest amount of seniority shall be the last to be laidoff.When there is an increase in work after the layoff former employees shallbe reemployed in accordance with their seniority rating.C. Senioritylistsof all employees shall be posted and made current everyninety (90) days.Sufficient copies shall be given to Union Representatives.D. Seniority shall be lost for the followingreasons.(a) If the EMPLOYEE voluntarily resigns.(b) If the EMPLOYEE is discharged for just cause.(c) If the employee fails to report for work within five (5) workdays anddoes not give good and sufficient reason for not reporting.The Companyshall notify the Union monthly of all Employees discharged, reassigned, andhired.Throughout the negotiations Respondent rejected this proposal, adamantly in-sisting that any new agreement with reference to seniority should be the same as1 The collective-bargaining unit covers all production employees with specified excep-tions, employed by Respondent at its Alabo warehouse in New Orleans, Louisiana, andat its Shrewsbury warehouse located In Jefferson Parish near New Orleans.586439-G1-vol. 129-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe seniority provision in the contract immediately preceding.The provision whichRespondent insisted upon reads:Section 6.Reassignments, Layoffs and RehiringsParagraph2. In promotions, demotions, layoffs, and rehirings, the follow-ing factors will be taken into consideration:(a)Ability(b)Versatility(c) Seniority (defined as length of service) Factors (a) and (b) beingequal, factor (c) shall prevail. If the Union disagrees with the EMPLOYER'Sdecision under this paragraph, it shall have the right to handle the matter asa grievance pursuant to Paragraph 2(a) and 2(b) of Section 5... 2In the bargaining Respondent prevailed. It appears that Respondent added toits proposal for a wage increase in consideration of the Union dropping its seniorityand insurance demands.Consequently, the existing contract contains the sameseniority provision as was in the preceding contract .3After execution of the contract the Union by letters addressed to Respondentunder dates of December 31, 1958, January 14, and March 17, 1959, requested thatRespondent furnish it with a seniority list of employees in the bargaining unit.Respondent replied to each letter refusing to supply a seniority list.Respondent'sposition is stated in its reply, dated January 6, 1959, to the Union's request datedDecember 31, 1958: ". . . The Company finds nothing in the existing agreementrequiring the Company to furnish a seniority Iist.. .The Company does notmaintain a seniority list since none is required under the terms of the Agreement.Therefore, none is available." It maintained this position at the hearing.4The president and business agent of the Union testified that he could not properlyadminister the seniority provision of the contract because "I needed a seniority listbecause whenever there comes a question of seniority I would know who have theseniority.They come in to me and tell me they are laid off and kept Paul Joneson and I am told Paul Jones didn't have seniority and I don't know who they laid off."IV.CONTENTIONS OF THE PARTIESThe respective contentions advanced by the parties during the hearing and in theirbriefs are:1.The General Counsel contends that in the absence of a seniority list the Unioncannot properly administer the existing contract.Therefore, Respondent's failureand refusal to supply such a list violates Section 8(a)(1) and (5) of the Act.s Section 5 reads as follows :SECTION 5-GRIEVANCE PROCEDUREParagraph 1.It is agreed that any individual EMPLOYEE and/or the grievancecommitteeman shall have the right at any time to present grievances or complaintsto the EMPLOYER. It is further agreed that the EMPLOYEE and/or the griev-ance committeeman shall first make an effort to settle such grievances or complaintswith his foreman. If the grievance or complaints presented to the foreman are notsatisfactorily adjusted, they. may be handled under the provisions of Paragraphs 2and 3 below :Paragraph f.Disputes involving application and interpretation of this Agree-ment or grievances of an EMPLOYEE or group of EMPLOYEES shall be handledin the following manner :(a)All such disputes or grievancesshallfirst be presented orally or in writingby the EMPLOYEE or the grievance committeeman to the General Plant Manager.If presented and the parties fail to reach a satisfactory adjustment and settlementwithin three (3) working days (excluding Sundays and holidays), then(b)Such disputes or grievances shall be presented in writing by the EMPLOYEEand/or the grievance committeeman and/or an officer of Local 591 and/or an Inter-national Representative to a principal executive of the EMPLOYER. If the partiescannot reach a satisfactory settlement within ten (10) working days (excludingSundays and holidays) after filing written notice, then either party may submit thismatter to arbitration under the provision of Paragraph 2(c) of this Sectiona Supra.4 Respondent's counsel In his opening statement stated It was impossible for It to pre-pare a seniority list.Respondent's witnesses, however, testified that it had records fromwhich sucha list canbe compiled. GULF ATLANTIC WAREHOUSE CO.512.Respondent contends that since the Union, during the course of the bargainingnegotiations, abandoned its seniority proposal which provided for a seniority listand accepted Respondent's proposal which does not mention such a list, this actionconstituted a waiver and estops the Union from demanding a seniority list duringthe term of the contract.V. CONCLUDINGFINDINGSResearch has failed to reveal any reportedcasewith facts identical to those inthe instant case.But, the principle of law involved has been firmly established.Collective bargaining is a continuing process. It involves day-to-day adjustmentsin the contract and other working rules, resolution of new problems not coveredby existing agreements, andthe protection of employee rights already secured bycontract.The Union not only has the duty to negotiate collective-bargainingagree-ments but also the statutory obligation to police and administer the existing agree-ments.The employer has the statutory duty to furnish the Union with relevant andnecessary informationin its possessionwhich the Union needs to perform thisfunction.5That the Union, in the absence of a seniority list, could not and cannot protectthe employees' rights secured by section 6, paragraph 2 6 of the contract here involvedis clear from the record, and I so find.There is no language in the contract which, under the circumstances, can be con-sidered a waiver of the Union's right to receive the requested seniority list.?I find that Respondent's failure and refusal and its continuing failure and refusalto supply the Union with a seniority list of its employees, for which the Union i5the collective-bargaining agent, is a violation of Section 8(a) (1) and (5) of the Act:VI.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent describedin sectionI,above, havea close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes obstructing commerce and the free flow ofcommerce.VII.THE REMEDYWhile a violation of Section 8(a) (5) of the Act isipso factoa violation of Section8(a)(1), in view of Respondent's long collective-bargaining relationship with theUnion and its predecessor and in the absence of probative evidence that Respondenthas interfered with, restrained, or coerced employees in the exercise of rights guar-anteed in Section 7 of the Act, other than its failure to supply the seniority list, myrecommendations as to relief will be confined to remedying the specific violation ofthe Act.Upon the basis of the above findings of facts and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent by its failure and refusal and its continuing failure and refusal tosupply the Union with a seniority list of employees in the collective-bargaining unithas engaged and is engaging in an unfair labor practice within the meaning of Section8 (a) (5) of the Act.[Recommendations omitted from publication.]6J. I. Case Company(Rock Island, Illinois),118 NLRB 520,253 F. 2d 149. SeeOregonCoastOperators Association;et al, 113NLRB 1338, 1345;Leland-Gtfford Com-pany,95 NLRB 1306;California Portland Cement Company,101 NLRB 1436,1138, 1455.6 Supra7 Cf.International News Service Divisionof TheHearst Corporation,113 NLRB 1067,1070, where the Board held that there must be a clear and unmistakable showing that awaiver occurred ; andBeacon Piece Dyeing andFinishingCo., Inc,121 NLRB 953.